DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5, 7-8, 10, 13, 16-18, 21, 23, 25-27, 29-30 and 42-48 are under consideration.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 7-8, 10, 13, 16-18, 21, 23, 25-27 and 43-48  are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al (US 2010/0072518) in view of Matsushita et al (US 2016/0247712). 
	With respect to Claim 1, Shen et al  discloses a method comprising wet-etching (paragraph 59)  a first doped region of semiconductor sample (paragraph 68) with a liquid-phase solution at a first etch rate (page 5, Table 2); and wet-etching a second doped region of the semiconductor sample (paragraph 68, different concentration)  with the liquid phase solution at a second etch rate (page 5, Table 2); and wherein a free electron concentration of the first doped region is different than a free electron concentration of the second doped region (paragraph 68 discloses two concentrations). Shen et al disclose variations in etch rates result in smooth surfaces, and discloses high etch rates with high concentrations of etchants and low etch rates with low concentrations of etchants on Table 2, page 5; and paragraphs 60-64. 
	Shen et al does not disclose “and wherein one of the first etch rate and second etch rate is from about 10 times to about 300 times greater than the other of the first etch rate and the second etch rate”.
	Matsushita et al is relied upon to disclose the use of selective etching solutions when different dopant concentrations result in different etching rates, and the decrease of the etching rate at a lower dopant concentration. See paragraph 55.
prima facie obvious to one of ordinary skill in the art. With respect to the limitation, “and wherein one of the first etch rate and second etch rate is from about 10 times to about 300 times greater than the other of the first etch rate and the second etch rate”, it would have been obvious for one of ordinary skill in the art to select the proper etch rates in the selective etch to account for the various etch rates resulting from the dopant concentrations, and to obtain a smooth etch.  Moreover, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See Allen et al v. Coe, 57 USPQ 136. Furthermore, the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Antonie, 195 USPQ 6 (CCPA 1977).

	With respect to Claim 2, Shen et al disclose the first and the second doped regions are each n-typed doped regions. See paragraphs 19-24 and  68 of Shen et al.
With respect to Claim 3, Shen et al one of the first doped region and second doped region has a free electron concentration of about 1 x 10 (18)/cm3 to about 10(21)/cm3. See paragraph 68 of Shen et al.
With respect to Claim 5, Shen et al disclose one or both of the first etch rate and the second etch rate are about 0.1 nm per minute to about 1000 nm per minute. See paragraph 69 of Shen et al.
With respect to Claim 7, Shen et al disclose the wet-etching of the first doped region and the second doped region are performed at a temperature of from about 20 to 100 degrees Celcius. See paragraph 8 of Shen et al.

With respect to Claim 10, Shen et al disclose  the first doped region and the second doped region each comprise a wide bandgap semiconductor material is selected from the group consisting of a binary compound, ternary compound and quaternary compound. See paragraph 68 of Shen et al.
With respect to Claim 13, Shen et al disclose the first doped region is a first layer of the semiconductor sample; wherein the second doped region is a second layer of the semiconductor sample; and wherein each of the first and second layer of the semiconductor sample has a thickness of between about 50 nm and about 5000 nm. See paragraph 68 of Shen et al.
With respect to Claim 16, Shen et al disclose the method further comprises applying a UV light source to the semiconductor sample; and removing the semiconductor sample from the liquid phase solution. See page 5, Table 2 of Shen et al.
	With respect to Claim 17, Shen et al disclose  the emission wavelength range of the UV light source is from about 900 nm to about 190 nm. See paragraph 49 of Shen et al.
With respect to Claim 18,  Shen et al disclose the liquid phase solution comprises a hydroxide and a persulfate. See page 5, Table 2 of Shen et al.
With respect to Claim 21,  Shen et al the liquid phase solution is an aqueous solution comprising : potassium hydroxide (KOH) at a concentration from about 0.001 to about 10 mole/L; and potassium persulfate (K2S2O8) at a concentration of from about 0.001 to about 10 mole/L. See page 5, Table 2; paragraphs 8-9 and 61-63  of Shen et al.
	With respect to Claim 23, and the limitation “ the method further comprising attaching a first end of an anode to a noble metal and a second end of the anode to a source; attaching a first end of a cathode to the semiconductor sample and a second end of the cathode to the source; and providing 
	With respect to Claim 25, Matsushita et al disclose  the liquid phase solution consist of an acid. See paragraph 55 of Matsushita et al. The use of a known etchant for its known benefit would have been prima facie obvious to one of ordinary skill in the art. 
	With respect to Claim 26, Matsushita et al disclose wherein the liquid phase solution is selected from the group of phosphoric acid, nitric acid and hydrochloric acid. See paragraph 55 of Matsushita et al. The use of a known etchant for its known benefit would have been prima facie obvious to one of ordinary skill in the art.
	With respect to Claim 27, the limitation “ wherein the free electron concentration of the first doped region is less than the free electron concentration of the second doped region; and wherein wet-etching the semiconductor sample forms an etched region and an unetched region” would be inherent as the combined references suggest a selective etch. 
	
With respect to Claim 43, Claim 43 is rejected for the reasons as discussed above with respect to Claims 1-3, 5, 7 and 13. 
With respect to Claim  44,  Shen et al disclose the liquid phase solution comprises a hydroxide and a persulfate. See page 5, Table 2 of Shen et al.
With respect to Claim 45,  Shen et al the liquid phase solution is an aqueous solution comprising : potassium hydroxide (KOH) at a concentration from about 0.001 to about 10 mole/L; and potassium 
	 With respect to Claim 46, and the limitation “ the method further comprising attaching a first end of an anode to a noble metal and a second end of the anode to a source; attaching a first end of a cathode to the semiconductor sample and a second end of the cathode to the source; and providing electrical energy by the source in a form selected from the group consisting of direct current, alternating current, and pulsed width current, in which the width of the pulse is at least 10 ns”, Official Notice is taken that such a system is well known in the art for its benefit in providing electrical current to planarize semiconductor surfaces. See for example column 3, lines 60-65; column 8, lines 1-45 and column 13, lines 1-10 of Adams et al (US 6,143,155) which is cited as a showing of known prior art.
	With respect to Claim 47, Matsushita et al disclose  the liquid phase solution consist of an acid. See paragraph 55 of Matsushita et al. The use of a known etchant for its known benefit would have been prima facie obvious to one of ordinary skill in the art. 
	With respect to Claim 48, Matsushita et al disclose wherein the liquid phase solution is selected from the group of phosphoric acid, nitric acid and hydrochloric acid. See paragraph 55 of Matsushita et al. The use of a known etchant for its known benefit would have been prima facie obvious to one of ordinary skill in the art.

Claims 29-30 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over  Shen et al (US 2010/0072518) in view of Matsushita et al (US 2016/0247712)  as applied to claims 1-3, 5, 7-8, 10, 13, 16-18, 21, 23, 25-27 and 43-48  above, and further in view of Jiang et al (US 6,556,610).
	Shen et al and Matsushita et al are relied upon as discussed above.
However, neither reference disclose the formation of a distributed Bragg reflector (DBR) having an air gap as required by the Claims at hand. 

	It would have been obvious for one of ordinary skill in the art, before the effective date of the invention, to use the etching process of Shen et al and Matsushita et al, for its known benefit in the art of forming a DBR having an air gap. The use of a known process to form a known device would have been prima facie obvious to one of ordinary skill in the art. 
With respect to Claim 29, Jiang et al discloses the etched region comprises an air gap region.  See column 5, lines 40-65; column 7, lines 1-65; column 13, lines 1-10 and Claim 51.
With respect to Claim 30, Jiang et al discloses the  method is a method of fabricating a distributed Bragg reflector (DBR) that has a reflectivity of from about 30% to about 99.9% at a center wavelength range of from about 100 nm to about 900 nm. See column 5, lines 40-65; column 7, lines 1-65; column 13, lines 1-10 and Claim 51. The reflectivity would be inherent as the same materials are used.
With respect to Claim 42, Jiang et al discloses the method of Claim 30 further comprises   disposing an air gap region having a thickness of from about 40 nm to about 1000 nm between the first doped and the second doped region. See column 5, lines 40-65; column 7, lines 1-65; column 13, lines 1-10 and Claim 51. Moreover, the determination of the thickness would be a matter of optimization, within the skill of one of ordinary skill in the art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669.  The examiner can normally be reached on Monday-Friday 9-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AGG
February 24, 2021

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812